DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 7/28/2022 has been entered. The Applicant amended claim 1 and added claim 6. Claims 1-6 are pending.
Response to Arguments
Applicant's arguments filed on 7/28/22 have been fully considered but are moot because the arguments do not apply to the combination of the new references being used in the current rejection. Applicant arguments directed to the newly added claimed limitations that were not previously rejected under art. New reference Sato (US 2010/0238292) in view of Misaiji et al. (US 2003/0098908) teaches the added limitation. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2010/0238292) in view of Misaiji et al. (US 2003/0098908).
Regarding claim 1, Sato teaches a vehicle mirror device (refer to US 20100238292), comprising: 
a housing (housing 16, Figs. 1, 4, 6, [0021], see annotated Fig. 6) attached to a side portion of a vehicle (side portion of vehicle 10, Fig. 1, [0021]) and holding a mirror (mirror 12, Fig. 1, [0021]); 
an imaging device (“image pickup device 26 sensitive to infrared light, such as a near-infrared CCD camera”, [0021]) contained in the housing (camera 26 contained in the housing 16, see annotated Fig. 6) and including an image light acquisition unit (an image light acquisition unit of the camera, see annotated Fig. 6) disposed in a lower surface of the housing in a vehicle-mounted state (Fig. 6 shows housing in a vehicle-mounted state; see annotated Fig. 6); 
a light projection device (Fig. 6; LEDs 18/19, [0021]) contained in the housing (16) and including an infrared irradiation unit (“illuminating devices 18 and 20 are near-infrared LEDs or the like”, [0021] contained in the housing 16, see annotated Fig. 6)
       
    PNG
    media_image1.png
    492
    658
    media_image1.png
    Greyscale

disposed in the lower surface of the housing (disposed in the lower surface of the housing 16, see annotated Fig. 6) and disposed side by side with the image light acquisition unit in a left-and-right direction (18 is in left and the 20 is in right direction) in the vehicle-mounted state (annotated Fig. 6 in in the vehicle-mounted state); and an attachment member having a plate-like shape (see annotated enlarged Fig. 6 below), including a first surface on which the imaging device (device 26) and the light projection device are mounted (LEDs 18 and 20 are mounted; see enlarged and annotated Fig. 6 below), and attached to the housing (attached to the housing 16) to hold the imaging device (hold 26) and the light projection device (LEDs 18/20) between the attachment 
           
    PNG
    media_image2.png
    306
    603
    media_image2.png
    Greyscale

member and the housing (see annotated Fig. 6 above), and a lower surface of the attachment member is flush with the lower surface of the housing, the lower surface of the attachment member being a surface opposite to the first surface (see labels on annotated enlarged Fig. 6), 
Sato doesn’t explicitly teach the imaging device and the light projection device being fastened to the attachment member with fastening members in a first direction, wherein the attachment member is configured such that the imaging device and the light projection device are mountable thereon in a second direction different from the first direction.
Sato and Misaiji are related as vehicle rear view mirror assembly.
 Misaiji teaches a vehicle mirror device (Fig. 7), 
a housing (Fig. 7, mirror housing 2/2b, [0040]) attached to a side portion of a vehicle (see Figs. 1 and 2; door mirror 1, vehicle A; [0039]), an attachment member having a plate-like shape (see annotated Fig. 7 below), including a first surface, inner
     
    PNG
    media_image3.png
    367
    671
    media_image3.png
    Greyscale

[Camera 20, light projection device 30 and attachment member location are labeled on the annotated Fig. 7]
surface in Fig. 7, on which the imaging device 20 and the light projection device, LEDs 30 are mounted, see Fig. 7), and the imaging device (camera 20, [0054]) and the light projection device (luminous bodies 30 such as light emitting diodes (LEDs), [0054]) being fastened to the attachment member with fastening members (see annotated Fig. 7, all support elements and the attachment member are fastened together; members support element 5, through hole 6, screws 7, support projection 9, shielding element 12, plurality of support elements 24 are provided around the camera 20, [0044-0047]) in a first direction (Fig. 7, in the figure 20 and 30 are fastened in horizontal direction), wherein the attachment member is configured such that the imaging device and the light projection device are mountable thereon in a second direction different from the first direction (Fig. 7 shows attachment member is configured such that the imaging device 20 and the light projection device 30 are mountable thereon using the screws in a second direction, up-down, different from the first direction).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Sato to include the imaging device and the light projection device being fastened to the attachment member with fastening members in a first direction, wherein the attachment member is configured such that the imaging device and the light projection device are mountable thereon in a second direction different from the first direction, as taught by Misaiji, for the predictable result of easier assembling and disassembling of the camera in the mirror housing, protecting against dirt sticking to the lens and cost reduction by easier camera and LED replacement (abstract).
Regarding claim 2, the vehicle mirror device according to claim 1 is rejected (see above).
Sato in view of Misaiji teaches the vehicle mirror device according to claim 1.
Misaiji further teaches the vehicle mirror device according to claim 1, wherein the first direction is a direction along a horizontal plane in the vehicle-mounted state (first direction in Fig. 7, in the figure 20 and 30 are fastened in horizontal direction), and the second direction is a direction inclined with respect to the horizontal plane and extending from top to bottom in the vehicle-mounted state (second direction is the direction of the screw, inclined with respect to the horizontal plane and extending from top to bottom in the vehicle-mounted state).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Sato to have first direction as direction along a horizontal plane in the vehicle-mounted state (first direction in Fig. 7, in the figure 20 and 30 are fastened in horizontal direction), and the second direction as direction inclined with respect to the horizontal plane and extending from top to bottom in the vehicle-mounted state, as taught by Misaiji, for the predictable result of easier for assembling and disassembling the camera and LEDs in the mirror housing and cost reduction by easier way for camera or LED replacement (abstract).
Regarding claim 3, the vehicle mirror device according to claim 1 is rejected (see above).
Sato in view of Misaiji teaches the vehicle mirror device according to claim 1.
Sato further teaches the vehicle mirror device according to claim 1, wherein the infrared irradiation unit is provided in a state flush with a lower surface of the attachment member (annotated Fig 6 shows 18 and 20 are in a state flush with a lower surface of the attachment member).
Regarding claim 4, the vehicle mirror device according to claim 1 is rejected (see above).
Sato in view of Misaiji teaches the vehicle mirror device according to claim 1.
Sato further teaches the vehicle mirror device according to claim 1, wherein the image light acquisition unit projects from a lower surface of the attachment member (annotated Fig. 6 show camera 26 projects from a lower surface of the attachment member).
Regarding claim 5, the vehicle mirror device according to claim 1 is rejected (see above).
Sato in view of Misaiji teaches the vehicle mirror device according to claim 1.
Misaiji further teaches the vehicle mirror device according to claim 1, wherein the attachment member (see annotated Fig. 7) includes positioning portion positioning the imaging device and the light projection device (“integrally combined camera and transparent cover, which is elastically secured in the mirror housing, absorbs the dimensional errors associated with the parts of the camera module, thereby improving the positioning accuracy”, [0020]; “The camera built-in rearview mirror increases the elastic holding force at the fastening point between the camera module, the camera and transparent cover integrally combined, and the support element assisted by elasticity of the support element, thereby promoting the elasticity of the support element and allowing the easier positioning of the camera module”, [0024]; “Positioning of the camera with the opening of the mirror housing can be performed easily in parallel with closing of the opening with the transparent cover. Thus, assembling of the camera, the transparent cover and the luminous bodies with the mirror housing will be more easily conducted”, [0028]), the imaging device and the light projection device each include a locked portions locked on the positioning portion, and the locked portion includes a cutout portion on a distal end side in the second direction (luminous bodies 30 are integrated with the camera 20, [0055]; camera and transparent cover integrally combined, and the support element, thereby promoting elasticity of the support element and allowing the easier positioning of the camera module [0022]; “elasticity of the 

    PNG
    media_image4.png
    358
    825
    media_image4.png
    Greyscale

support element, thereby promoting the elasticity of the support element and allowing the easier positioning of the camera module. With the protection effect against the shock acting on the camera enhanced by the gap between the camera and support element,”, [0024]; locked portion is the inner periphery of support projection 9 which includes a cutout portion on a distal end side to lock support elements 24 of the camera 20 as shown in annotated enlarged parts of Figs. 3 and 7. “support elements 24 is inserted through the opening 8 to be in contact with the support projection 9 and interposed between the support projection 9 and the ridge 10a” [0044]; “the support elements 24 of the camera 20 shown in FIGS. 3 and 4 are supported by the support projection 9 and the ridge 10a of the transparent cover 10” [0046]; see labels on the annotated and enlarged portions of Figs. 3 and 7 above).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Sato to have the attachment member includes positioning portion positioning the imaging device and the light projection device, the imaging device and the light projection device each include a locked portions locked on the positioning portion, and the locked portion includes a cutout portion on a distal end side in the second direction as taught by Misaiji, for the predictable result of easier assembling, positioning, locking in a fixed direction and when required disassembling and replacing the camera and LEDs from the mirror housing with lower cost (abstract).
Regarding claim 6, the vehicle mirror device according to claim 1 is rejected (see above).
Sato in view of Misaiji teaches the vehicle mirror device according to claim 1.
Sato further teaches, wherein when the imaging device and the light projection device (annotated Fig. 6, imaging device 26 and light projection device 18/20) are both mounted on the attachment member (see annotated Fig. 6) and the attachment member is attached to the housing (annotated Fig. 6 above shows the attachment member is attached to the housing 16), the lower surface of the housing, the lower surface of the attachment member (see label on Fig. 6), an outer surface of the imaging device (device 26), and an outer surface of the light projection device (18/20) all share the same design surface (Fig. 6 shows all share the same design surface, facing downward, from same side of the attachment member).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438. The examiner can normally be reached 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.A./Examiner, Art Unit 2872    

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872